   1   Michelle R. Ghidotti-Gonsalves, Esq. (SBN 232837)
       Jennifer R. Bergh, Esq. (SBN 305219)
   2   Kristin A. Zilberstein, Esq. (SBN 200041)
   3   LAW OFFICES OF MICHELLE GHIDOTTI
       1920 Old Tustin Ave.
   4   Santa Ana, CA 92705
       Tel: (949) 427-2010
   5   Fax: (949) 427-2732
   6   kzilberstein@ghidottilaw.com

   7   Attorneys for Movant, U.S. Bank Trust National Association, as Trustee
       of the IGSC Series II Trust, its successors and assigns
   8
   9
                                UNITED STATES BANKRUPTCY COURT
  10
                    NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
  11
  12   In Re:                                             )   CASE NO.: 17-52509
                                                          )
  13   Peter Anthony McCoy, dba Peter McCoy               )   CHAPTER 13
       Consultant,                                        )
  14
                                                          )   REF.: MRG-1
  15            Debtors.                                  )
                                                          )   NOTICE OF MOTION FOR RELIEF
  16                                                      )   FROM AUTOMATIC STAY
                                                          )
  17
                                                          )   DATE: December 4, 2018
  18                                                      )   TIME: 10:30 a.m.
                                                          )   CTRM: 3099
  19                                                      )   PLACE: U.S. Bankruptcy Court
  20                                                      )          280 South First Street
                                                          )          San Jose, CA 95113
  21                                                      )
                                                          )   Honorable Stephen L. Johnson
  22
  23            To the Debtors, Debtors’ Counsel, and the Chapter 13 Trustee:

  24            PLEASE TAKE NOTICE that on December 4, 2018, at 10:30 a.m., or as soon

  25   thereafter as the matter can be heard before the Honorable Stephen L. Johnson of the above-

  26   entitled court located at 280 South First Street, San Jose, CA 95113, Courtroom 3099, U.S.

  27   Bank Trust National Association, as Trustee of the IGSC Series II Trust, its successors and

  28   assigns (“Movant”), will move this Court for an order granting relief from the automatic stay


                                                     1
                                 NOTICE OF MOTION FOR RELIEF FROM STAY

Case: 17-52509     Doc# 62     Filed: 11/08/18    Entered: 11/08/18 08:57:48      Page 1 of 2
   1   relative to Movant’s interest in the real property commonly known as 260 Baltusrol Drive,
   2   Aptos, CA 95003, and more fully described in the Motion herein.
   3          PLEASE TAKE FURTHER NOTICE that Respondent must appear personally or
   4   by counsel at the above-captioned hearing and may file responsive pleadings, points and
   5   authorities and declarations. If Respondent fails to appear, default may be entered.
   6
   7   Dated: November 8, 2018
   8
   9                                                /s/ Kristin A. Zilberstein
                                                    U




                                                    Kristin A. Zilberstein, Esq.,
  10                                                Attorney for Movant U.S. Bank Trust National
  11                                                Association, as Trustee of the IGSC Series II
                                                    Trust, its successors and assigns
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                        2
                                NOTICE OF MOTION FOR RELIEF FROM STAY

Case: 17-52509    Doc# 62     Filed: 11/08/18     Entered: 11/08/18 08:57:48        Page 2 of 2
